FILED
                                                                      United States Court of Appeals
                          UNITED STATES COURT OF APPEALS                      Tenth Circuit

                                 FOR THE TENTH CIRCUIT                       August 19, 2016
                             _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
In re: TERRY KENNETH VICKERY,

       Debtor.

------------------------------

RICHARD K. DIAMOND, Chapter 7
Trustee for IVDS Interactive Acquisition
Partners, L.P., a Florida general
partnership,

      Plaintiff - Appellee,

v.                                                           No. 15-1069
                                                   (D.C. No. 1:12-CV-01891-MSK)
TERRY KENNETH VICKERY,                                        (D. Colo.)

       Defendant - Appellant.
                       _________________________________

                                 ORDER AND JUDGMENT*
                             _________________________________

Before KELLY, MATHESON, and MORITZ, Circuit Judges.
                  _________________________________

        Terry Vickery, a debtor in a bankruptcy case, appeals the district court’s order

affirming the bankruptcy court’s determination that a $4.6 million judgment against

him is nondischargeable under 11 U.S.C. § 523(a)(6). Because the district court’s

order is not a final, appealable order, we dismiss the appeal for lack of jurisdiction.


        *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value. See Fed. R. App. P. 32.1; 10th Cir. R. 32.1.
                                    BACKGROUND

      In 2007, Richard Diamond—serving in a representative capacity as the

Chapter 7 trustee for IVDS Interactive Acquisition Partners—obtained a $4.6 million

judgment against Vickery after a jury found that Vickery and others conspired to

make fraudulent transfers from IVDS Interactive to themselves. In 2010, Vickery

filed for bankruptcy. Diamond brought an adversary proceeding for a determination

that Vickery’s $4.6 million judgment debt is nondischargeable in bankruptcy.

      In his complaint, Diamond asserted separate theories for nondischargeability

under 11 U.S.C. § 523(a)(2)(A), § 523(a)(4), and § 523(a)(6). Under § 523(a)(2)(A),

any debt for money obtained by “false pretenses, a false representation, or actual

fraud” is nondischargeable. Under § 523(a)(4), any debt resulting from “fraud or

defalcation while acting in a fiduciary capacity, embezzlement, or larceny” is

nondischargeable. And under § 523(a)(6), any debt resulting from “willful and

malicious injury by the debtor to another entity or to the property of another entity”

is nondischargeable.

      In 2012, the bankruptcy court ruled in favor of Vickery on two of Diamond’s

theories, concluding that the debt didn’t fit within the exceptions to discharge set out

in § 523(a)(2)(A) and § 523(a)(4). But the court agreed with Diamond that Vickery’s

debt is nondischargeable under § 523(a)(6). Vickery then appealed the bankruptcy

court’s decision on § 523(a)(6), and Diamond cross-appealed the denial of his

§ 523(a)(2)(A) and § 523(a)(4) claims.



                                           2
       The Bankruptcy Appellate Panel (BAP) of the Tenth Circuit hears bankruptcy

appeals unless one of the parties elects to have the district court hear it instead. 28

U.S.C. § 158(c)(1). Diamond elected to have the district court hear Vickery’s appeal

of the § 523(a)(6) issue. But the BAP determined that Diamond’s statement of

election as to his cross-appeal of the § 523(a)(2)(A) and § 523(a)(4) issues was

defective and denied his request to have the district court hear his cross-appeal. As a

result, appeals in the district court and the BAP proceeded concurrently.

       In 2013, the BAP affirmed the bankruptcy court’s § 523(a)(4) ruling. But it

reversed in part, and affirmed in part, the bankruptcy court’s ruling on

§ 523(a)(2)(A). Specifically, the BAP affirmed the bankruptcy court’s decision that

Diamond failed to show false representation. But the panel remanded to the

bankruptcy court for further proceedings to determine whether Diamond can prove

that Vickery’s debt is for money obtained by actual fraud. See 11 U.S.C.

§ 523(a)(2)(A) (making debts nondischargeable if money is obtained by “false

pretenses, a false representation, or actual fraud”). In 2015, the district court affirmed

the bankruptcy court’s § 523(a)(6) ruling. Vickery appeals from the district court’s

order, arguing that the bankruptcy court erred by ruling that the debt is for a “willful

and malicious injury” that is nondischargeable under § 523(a)(6).1




       1
        On appeal from the district court, we independently review the bankruptcy
court’s decision. See In re Gentry, 807 F.3d 1222, 1225 (10th Cir. 2015).
                                            3
                                          DISCUSSION

       After the parties completed briefing for this appeal, we ordered the parties to

submit additional briefing addressing our jurisdiction.2 Specifically, we asked the

parties to address the finality of the district court’s judgment. Our question arose

because Vickery appeals from the district court’s decision while proceedings are still

pending in the bankruptcy court on remand from the BAP.

       Both parties argue we have jurisdiction. Vickery argues we have jurisdiction

under 28 U.S.C. § 158(d)(1), which states, “The courts of appeals shall have

jurisdiction of appeals from all final decisions, judgments, orders, and decrees entered”

by a district court or the BAP. Vickery asserts that because the district court entirely

resolved the issue before it, its decision is final and appealable. Diamond agrees,

additionally citing 28 U.S.C. § 1291, which states, “The courts of appeals . . . shall have

jurisdiction of appeals from all final decisions of the district courts . . . .”

       Despite the parties’ shared desire that we resolve this appeal, we have an

affirmative obligation to determine our own jurisdiction. Niemi v. Lasshofer, 728 F.3d

1252, 1259 (10th Cir. 2013). And we must fulfill this obligation before reaching the

merits. W. Energy All. v. Salazar, 709 F.3d 1040, 1046 (10th Cir. 2013).

       Usually, a decision in a civil case is considered final if it terminates the litigation

on the merits, leaving the court with nothing to do but execute the judgment. In re

Baines, 528 F.3d 806, 809 (10th Cir. 2008). But in bankruptcy, finality has a different

       2
         We also ordered additional briefing addressing the district court’s
jurisdiction. On further review, we conclude that the district court had jurisdiction
under 28 U.S.C. § 158(c)(1).
                                                4
meaning. Id. A bankruptcy case often involves several controversies that could constitute

many individual lawsuits absent the filing of a bankruptcy petition. Id. As a result, we

separately consider the finality of each discrete dispute raised within the larger

bankruptcy case. Id. at 810. For example, we don’t require resolution of the entire

bankruptcy case for appellate jurisdiction. Id. Instead, “the appropriate ‘judicial unit’” for

determining § 158(d)(1) finality is “the particular adversary proceeding or discrete

controversy pursued within the broader framework cast by the petition.” Id. (quoting In

re Durability, Inc., 893 F.2d 264, 266 (10th Cir. 1990)).

       In Durability, we said the proper jurisdictional inquiry focuses on the dispositional

status of the matters contained in the trustee’s adversary complaint. 893 F.2d at 266.

There, we concluded that we lacked appellate jurisdiction because the lower court’s order

didn’t resolve all of the matters the trustee pursued in his adversary complaint. Id.

Similarly, we evaluate finality in this case by focusing on whether the district court order

resolved the matters encompassed by Diamond’s adversary complaint. See id.

       Here, Diamond’s adversary complaint alleged—in three separate counts—that

Vickery’s debt is nondischargeable under three separate exceptions to discharge:

§ 523(a)(2)(A), (a)(4) and (a)(6). The district court’s order resolved only the § 523(a)(6)

issue. Meanwhile, the § 523(a)(2)(A) issue remains pending on remand in the bankruptcy

court. In short, the district court’s order didn’t resolve all of the matters Diamond raised

in his adversary complaint. See Durability, 893 F.2d at 266. Therefore, under the unique

circumstances of this case, we lack jurisdiction because the district court’s order isn’t a

final, appealable order. Rather, the district court’s order will ripen into a final, appealable

                                               5
order only when the bankruptcy court and the BAP resolve the § 523(a)(2)(A) issue.

Accordingly, this appeal is dismissed.




                                           Entered for the Court


                                           Nancy L. Moritz
                                           Circuit Judge




                                           6